Citation Nr: 1119908	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-26 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1957 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In August 2010, the Board denied the Veteran's claim of service connection for essential tremors, including as secondary to service-connected PTSD, and granted the Veteran's claim for an initial rating greater than 50 percent for PTSD, to 70 percent disabling.  The Board also remanded the Veteran's claim for a TDIU to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.

In August 2010, the RO implemented the  Board's August 2010 decision, assigning a 70 percent rating effective July 23, 2009, for the Veteran's service-connected PTSD.


FINDING OF FACT

1.  Service connection is in effect for PTSD, evaluated as 70 percent disabling effective July 23, 2009, for diabetes mellitus, evaluated as 20 percent disabling effective September 16, 2006, for tinnitus, evaluated as 10 percent disabling effective July 28, 2006, for left shoulder deformity and arthritis, evaluated as 10 percent disabling effective August 7, 2009, for peripheral neuropathy of the right lower extremity associated with diabetes mellitus, evaluated as 10 percent disabling effective August 7, 2009, for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, evaluated as 10 percent disabling effective August 7, 2009, and for hearing loss, evaluated as zero percent disabling effective February 28, 2006; the Veteran's combined disability evaluation for compensation is 90 percent effective August 7, 2009.

2.  The competent evidence shows that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing and maintaining substantially gainful employment


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to a total disability rating based on individual unemployability (TDIU), which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran contends that he is entitled to a TDIU because his service-connected disabilities prevent him from obtaining and maintaining gainful employment.  He specifically contends that his service-connected PTSD precludes him from working.

As noted, service connection is in effect for PTSD, evaluated as 70 percent disabling effective July 23, 2009, for diabetes mellitus, evaluated as 20 percent disabling effective September 16, 2006, for tinnitus, evaluated as 10 percent disabling effective July 28, 2006, for left shoulder deformity and arthritis, evaluated as 10 percent disabling effective August 7, 2009, for peripheral neuropathy of the right lower extremity associated with diabetes mellitus, evaluated as 10 percent disabling effective August 7, 2009, for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, evaluated as 10 percent disabling effective August 7, 2009, and for hearing loss, evaluated as zero percent disabling effective February 28, 2006.  The Veteran's combined disability evaluation for compensation is 90 percent effective August 7, 2009.  See 38 C.F.R. § 4.25 (2010).

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Board finds that the evidence supports granting the Veteran's TDIU claim.  The competent evidence shows that the Veteran's service-connected PTSD has interfered with his employability.  For example, in a July 2009 letter, a VA psychiatrist stated that, when he had been employed full-time, the Veteran's employment had "distracted" him from the symptoms of his service-connected PTSD.  The Veteran's previous employment also had been "the primary source of meaning" in his life.  The VA psychiatrist concluded in July 2009 that the Veteran's PTSD symptoms "have appeared in full force now" and prevented the Veteran from staying in any job.  As noted in the August 2010 remand, the competent evidence is replete with statements by the Veteran to the effect that his service-connected PTSD interfered with his ability to work at Wal-Mart, a job that he had taken in 2007 to support his wife financially because she was in a wheelchair.  It appears that the Veteran was unable to keep his job at Wal-Mart due to the increasing severity of his service-connected PTSD.  The Veteran was hospitalized at a VA Medical Center for complaints of suicidal ideation with a plan in October 2010.  At that time, it was noted that he had been ruminating about his health, his wife's health, his living situation, and family stressors.  Prior to admission, he also had been thinking about ways that he could kill himself with his car.  The Veteran reported on VA general medical examination in November 2010 that he had been terminated from his job at Wal-Mart in 2009.  The Board notes that the Veteran's current combined disability evaluation for compensation is 90 percent.  There also is one single service-connected disability ratable at 40 percent or more (in this case, PTSD).  Accordingly, the Veteran is entitled to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

In a December 2010 letter, the Veteran's VA primary care physician stated that she had known the Veteran since November 2009 and recently had evaluated him.  She opined that the Veteran was completely unemployable "primarily" as a result of his service-connected PTSD.  She also opined that, due to the Veteran's service-connected PTSD, he was "chronically unable to handle the day to day emotional stresses of even a part time job."  

The competent evidence shows that, although the Veteran was employed full-time as recently as 2009, more recent evidence (the Veteran's VA outpatient treatment records and an opinion from his VA primary care physician) clearly indicates that he is unable to secure and maintain substantially gainful employment solely as a result of his service-connected PTSD.  Given the foregoing, and because the schedular criteria for a TDIU have been met, the Board finds that the Veteran's TDIU claim is granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


